     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 1 of 17 Page ID #:347



1    NICOLA T. HANNA
     United States Attorney
2    CHRISTOPHER D. GRIGG
     Assistant United States Attorney
3    Chief, National Security Division
     DAVID T. RYAN (Cal. Bar No. 295785)
4    Assistant United States Attorney
     Terrorism and Export Crimes Section
5    FRANCES S. LEWIS (Cal. Bar No. 291055)
     Assistant United States Attorney
6    Public Corruption and Civil Rights Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-4491/4850
          Facsimile: (213) 894-2979
9         E-mail:    david.ryan@usdoj.gov
                     frances.lewis@usdoj.gov
10

11   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
12
                             UNITED STATES DISTRICT COURT
13
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
14
     UNITED STATES OF AMERICA,                No. CR 20-452-SVW
15
                Plaintiff,                    GOVERNMENT’S OPPOSITION TO
16                                            DEFENDANT’S APPLICATION FOR REVIEW
                      v.                      OF DETENTION ORDER; DECLARATION OF
17                                            DIAMOND OUTLAW; EXHIBITS
     BENJAMIN JONG REN HUNG,
18
                Defendant.
19

20

21

22        Plaintiff United States of America, by and through its counsel
23   of record, the United States Attorney for the Central District of
24   California and Assistant United States Attorneys David T. Ryan and
25   Frances S. Lewis, hereby files its Opposition to defendant’s
26   Application for Review of Detention Order (Dkt. 30).
27   //
28
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 2 of 17 Page ID #:348



1         This Opposition is based on the attached memorandum of points

2    and authorities, the attached Declaration of Diamond Outlaw, the

3    attached exhibits, the files and records in this case, and any

4    further evidence or argument the Court may allow.

5     Dated: October 29, 2020             Respectfully submitted,

6                                         NICOLA T. HANNA
                                          United States Attorney
7
                                          CHRISTOPHER D. GRIGG
8                                         Assistant United States Attorney
                                          Chief, National Security Division
9

10                                              /s/
                                          DAVID T. RYAN
11                                        FRANCES S. LEWIS
                                          Assistant United States Attorneys
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            ii
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 3 of 17 Page ID #:349



1                       MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION
3         Through straw purchases and illegal transfers, defendant amassed

4    an arsenal of more than 30 firearms, including several assault rifles

5    and modified short-barrel rifles that are illegal to possess under

6    federal and state law.      Upon defendant’s arrest in this case last

7    month, law enforcement seized some – but not all – of those firearms,

8    as well as over 70,000 rounds of ammunition, and tens of thousands of

9    dollars of tactical assault equipment.        Throughout 2020, defendant

10   and a group of associates, who called themselves the “Shooters of the

11   Nest,” wrote about their efforts to train for urban combat, and their

12   desire to amass an arsenal to confront and kill members of “antifa.”

13        On May 31, 2020, defendant took one of his illegally obtained

14   semiautomatic handguns, along with loaded high-capacity magazines, an

15   18-inch machete, a metal pipe, and a megaphone, and drove his truck

16   nicknamed “War Rig” through a group of peaceful protestors and

17   plainclothes police officers in Pasadena.         The night before,

18   defendant similarly confronted protestors in Los Angeles, screaming

19   “Fuck you!” and “I will kill you!” and “coal rolling” groups of

20   people in his War Rig.

21        After his arrest on May 31, defendant lied to police officers,

22   bragged that the War Rig had become a “national icon,” accelerated

23   his stockpiling of tactical assault equipment, and sent increasingly

24   alarming messages about “eradicating” the “scum” who would “pray for

25   a quick death” when he confronted them with his arsenal.

26        Based on these objective facts and evidence, including

27   defendant’s recent conduct, recent statements, and recent seizures,

28   the United States Probation Office recommended that defendant be
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 4 of 17 Page ID #:350



1    detained pending trial, and United States Magistrate Judge Patricia

2    A. Donahue ordered defendant detained.         (See Ex. 1).    Since Judge

3    Donahue reached that conclusion, newly obtained evidence has only

4    reinforced it, revealing additional evidence of defendant’s intent to

5    assault protestors, his lies to the government, the significantly

6    larger scope of his conspiracy to illegally obtain and transport

7    firearms across state lines, and his possession of illegal short-

8    barrel rifles and assault weapons.          Based on this new evidence, the

9    government is now evaluating several additional felony charges and is

10   in contact with the United States Attorney’s Office for the Eastern

11   District of California regarding potential charges arising in that

12   district.

13         Defendant’s appeal of Judge Donahue’s six-page written order

14   offers nothing new to alter her finding; instead it relies

15   predominantly on hyperbolic rhetoric and mischaracterizations of

16   facts, and otherwise simply ignores salient evidence that directly

17   bears on defendant’s present risk of danger to the community.            This

18   Court should affirm Judge Donahue’s decision.

19   II.   FACTUAL BACKGROUND
20         A.    May 31, 2020: Defendant Intentionally Drove Through a Crowd
                 of Protestors
21

22         As set forth in the Complaint, on May 31, 2020, defendant drove

23   his truck bearing the license plate “WAR R1G” into a crowd of

24   peaceful demonstrators in Pasadena who had been protesting against

25   racial injustice, causing them to run out of the way to avoid being

26   struck.    (Ex. 2, ¶¶ 19-34).    As Judge Donahue found, based on the

27   totality of the evidence, “defendant’s argument that a reasonable

28
                                             2
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 5 of 17 Page ID #:351



1    interpretation of these events is that he was trying only to get

2    people to move out of the way is unpersuasive.”          (Ex. 1 at 3.)

3    Indeed, the overwhelming evidence of defendant’s intent to drive into

4    the crowd of protestors comes from the most reliable source of such

5    evidence – his conduct and statements before, during, and after the

6    incident.

7         Before the incident, on May 29, 2020, defendant wrote to his

8    wife and other associates about his efforts to find and confront

9    protestors in his War Rig, stating: “Antifa has been avoiding me or

10   something.    I can never seem to find them when I’m out war rigging??”

11   An associate replied, “they hear the war rig coming and want no

12   fucking part mi liege.”      (Ex. 2, ¶ 33(b).)     The next night, May 30,

13   2020, a video posted online shows defendant confronting and “coal

14   rolling” protestors in his War Rig in downtown Los Angeles. 1           (Id.

15   ¶ 28.)   According to defendant’s associate (“CW-1”) who was in the

16   War Rig truck with defendant on May 30, defendant first drove through

17   Pasadena looking to confront protestors, but after failing to find

18   protestors he decided to drive to downtown Los Angeles.           (Declaration

19   of Diamond Outlaw (“Outlaw Decl.”), ¶ 2.)         CW-1 said that when they

20   came upon groups of protestors downtown, defendant would scream at

21   them, “Fuck you!” and “I will kill you!” and then coal-roll them

22   before driving away to confront a new group.         (Id.)   As defendant and

23   CW-1 left downtown that night, CW-1 recalled that defendant was

24   “amped up” by the encounter and in awe of seeing the protests in

25

26
          1 “Coal rolling” refers to intentionally rapidly accelerating a

27   car or truck in order to spew an excessive amount of exhaust fumes at
     a targeted person or item.
28
                                             3
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 6 of 17 Page ID #:352



1    person.   (Id.) 2    The next day, May 31, 2020, hours before defendant

2    drove into the crowd in Pasadena, an associate sent him and his wife

3    a picture of protestors blocking traffic on a highway, and

4    defendant’s wife replied, “That’s why you don’t stop on the freeway

5    for these people and have a gun . . . If they try this on my car, I’m

6    running them over.”      (Ex. 2 ¶ 33.) 3

7         During the incident, videos, witnesses, and Pasadena Police

8    Department officers all indicated that a line of cars in front of

9    defendant was slowly making U-Turns to avoid the protestors in the

10   intersection. 4     (Id. ¶¶ 20-21.)    Instead of turning around, and

11   without any apparent provocation, defendant blared his modified,

12   loud, train-like horn, causing the remaining cars in front of his

13   truck to move out of the way.         (Id.)   Defendant than accelerated from

14   a complete stop toward the crowd in the intersection, causing

15   protestors and two plainclothes Pasadena Police Department detectives

16   to run out of the way.      (Id.)     As video taken by defendant’s wife

17   from inside the truck shows, after defendant accelerated from a

18   complete stop and began to drive into the intersection directly

19   towards the protestors who had not engaged defendant or his wife up

20   to that point, a protestor threw a cup at the truck, as defendant’s

21   wife yelled out, “train horn his ass!” and defendant blared his horn,

22
          2 CW-1 provided these statements after the initial detention
23   hearing in this case, so they are newly obtained evidence that
     further confirm Judge Donahue’s finding regarding defendant’s intent
24   on May 31 and his danger to the community.
          3 Of note, defendant’s wife is one of his proposed sureties.
25
          4 Defendant misleadingly cites to news articles showing that, at
26   other unspecified times during the day, other cars did not make u-
     turns but attempted to drive through the intersection. (Motion at 7-
27   8). But defendant does not and cannot dispute that at all relevant
     times (namely, when defendant was there), all of the cars in front of
28   him slowly made u-turns to avoid entering into the intersection.
                                        4
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 7 of 17 Page ID #:353



1    leaned out his window, and yelled “fuck you guys!”          (Outlaw Decl.

2    ¶ 3.)

3         After defendant turned the corner, Pasadena Police Department

4    officers pulled defendant over and found inside his truck a black

5    fanny pack that contained a loaded Glock 26 9mm semiautomatic handgun

6    with a 17-round magazine, a second loaded 15-round magazine, a

7    trigger guard, and a flashlight.       (Ex. 2 ¶ 24.)     Also in the truck,

8    officers found an 18-inch machete, a backpack containing $3,200 in

9    cash, an 18-inch long metal pipe, and a megaphone.          (Id.)   The pipe

10   was wedged between the driver’s seat and the backseat, such that it

11   was easily accessible to defendant as he drove.          (Id.)   Officers

12   asked defendant and his wife what had happened and they falsely told

13   police officers they had been shopping at a nearby Sephora store and

14   were trying to leave when they were charged by protestors.            (Outlaw

15   Decl. ¶ 4.)    In fact, however, the Sephora store had been closed and

16   boarded up since March 2020.       (Id.) 5   Officers then asked defendant

17   if the truck and the items inside it belonged to him, and defendant

18   said no, it was “not my truck, it’s just a work truck that we use for

19   our business,” and “a lot” of the items inside did not belong to him.

20   (Id. ¶ 5.)    In fact: (1) neighbors and associates have reported, and

21   photographs seized from defendant’s phone show, that defendant

22

23        5 Defendant makes much of a Michael’s receipt from earlier that
     afternoon, arguing that because he had been shopping before driving
24   to the protests, he must not have intended to assault the protestors.
     But defendant’s argument that he was out for a simple shopping trip
25   is undermined not only by his own statements before and after the
     incident, but by the truck itself: if defendant was just out shopping
26   at a craft stare, why did he stock up the truck with weapons, adorn
     it with four giant flags, “coincidentally” come upon protestors and
27   drive through them screaming and cursing, and then, when given a
     chance to invoke this alibi at the scene, instead lie to police about
28   where he had been?
                                        5
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 8 of 17 Page ID #:354



1    routinely used the War Rig truck throughout 2020; (2) video seized

2    from defendant’s phone shows defendant wearing the black fanny pack

3    on April 12, 2020, and practicing quickly pulling a firearm from it;

4    and (3) text messages and business records show that CW-1 bought the

5    Glock 26 for defendant in December 2017 and defendant possessed the

6    Glock 26 from that point on.       (Ex. 2 ¶¶ 36, 43-47, 54; Outlaw Decl.

7    ¶ 6.)

8         Finally, in the months after the incident, defendant bragged

9    about the notoriety he had received, writing to an associate in

10   August 2020 that the “war rig is a national icon” and that neighbors

11   had recently approached him “like I was some kind of greek god of a

12   patriot” and wanted to “shake my hand and pat my truck.”           (Outlaw

13   Decl. ¶ 7.)    Defendant said the neighbors were “ready to fight the

14   full civil war if need be.”      (Id.)

15        B.    Defendant Illegally Acquired and Illegally Possessed An
                Arsenal of Firearms
16

17        As set forth in the Complaint affidavit, records from the Bureau

18   of Alcohol, Tobacco, Firearms and Explosives (“ATF”) show that the

19   Glock 26 found in defendant’s truck was purchased by CW-1 in Oregon

20   on December 26, 2017.     (Ex. 2 ¶ 36.)        Between December 26, 2017 and

21   January 3, 2018, defendant and CW-1 exchanged text messages in which

22   CW-1 confirmed that he bought the firearm for defendant and

23   transported it to California for him.          (Id. ¶¶ 39-47.)   Agents also

24   seized videos and pictures from defendant’s phone taken inside the

25   firearm store on December 26, 2017.          (Outlaw Decl. ¶ 8.)

26        Since Judge Donahue ordered defendant detained, CW-1 has

27   admitted to the FBI that he bought the Glock 26 as well as a Glock 43

28
                                              6
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 9 of 17 Page ID #:355



1    for defendant on December 26, 2017, and then transported both

2    firearms across state lines for defendant the next week, delivering

3    them to defendant’s “training grounds” at his family’s vineyard in

4    Lodi, California. 6    (Id. ¶ 9.)    In total, CW-1 admitted that he made

5    seven different straw purchases of firearms for defendant between

6    2014 and 2018.    (Id.)   CW-1 recalled that defendant first asked if he

7    had an Oregon driver’s license, and when CW-1 said he did, defendant

8    asked if CW-1 would buy firearms for him. 7        (Id.)   CW-1 described

9    several times when defendant would drive him to a firearm store,

10   select one or more firearms, take him outside and hand him cash, and

11   then send him back inside to buy the firearms with the cash and

12   falsely certify on the ATF forms that he was the actual

13   transferee/buyer.     (Id.)

14        On September 23, 2020, FBI agents executed search warrants at

15   defendant’s house and his family’s vineyard in Lodi, California.

16   From defendant’s house, agents seized seven rifles, two pistols, over

17   10,000 rounds of ammunition, several loaded high-capacity magazines,

18   and large quantities of tactical assault equipment including body

19   armor, holsters, suppressors (silencers), sights, and scopes.            (Id.

20   ¶ 10.)   From the vineyard, agents seized ten rifles, ten pistols,

21   over 60,000 rounds of ammunition, and similar tactical assault

22   equipment.    (Id.)   Agents also found on defendant’s phone the below

23   photograph, which was taken at defendant’s house just a month prior

24

25
          6 CW-1 provided this information pursuant to use immunity, which
26   prohibits the government from utilizing CW-1’s statements to
     prosecute CW-1. CW-1 has no other agreement with the government.
27
          7 Generally speaking, Oregon is viewed as having less
28   restrictive firearms restrictions than California.
                                        7
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 10 of 17 Page ID #:356



1    (April 2020) to his driving the War Rig into Pasadena protestors and

2    shows some (but not all) of the items agents later seized:

3

4

5

6

7

8

9

10

11

12

13

14

15   (Id. ¶ 11.)

16         As detailed in the Complaint, defendant repeatedly communicated

17   with associates about storing firearms, ammunition and tactical

18   assault equipment at his house and the vineyard, and using the

19   vineyard as a training ground to prepare for civil disorders.             (Ex. 2

20   ¶¶ 58-72.)    Defendant has not, however, registered a single firearm

21   in the state of California.       (Id. ¶ 48.)

22         Agents also seized from both locations numerous firearm parts,

23   such as upper and lower receivers used for manufacturing and

24   modifying firearms.      (Outlaw Decl. ¶ 10.)     As detailed in the

25   Complaint, in April 2020, defendant exchanged messages with an

26   associate about using gun parts to assemble “ghost guns,” which are

27   homemade guns that do not have serial numbers and are not registered.

28
                                             8
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 11 of 17 Page ID #:357



1    (Ex. 2 ¶ 62.)     Ghost guns are of particular concern to law

2    enforcement because they are preferred by violent criminals who do

3    not want their weapons traced back to them or their associates.             In

4    addition to the gun parts, agents also found evidence that some of

5    the firearms had been illegally modified.         Specifically, just last

6    week, ATF Special Agents completed their review of the firearms and

7    determined that three of the AR-15 semi-automatic rifles seized from

8    defendant’s house had been modified into short-barrel rifles,

9    possession of which is prohibited under federal law, and three of the

10   rifles seized from the vineyard had been modified and qualified as

11   assault rifles, possession of which is prohibited under California

12   law.    (Id. ¶ 12.)

13          Notwithstanding agents’ seizure of more than 30 firearms, at

14   least four remain unaccounted for.          Specifically, as discussed in the

15   Complaint, in March 2020 defendant bought three rifles from a store

16   in Oregon and then transported those firearms across state lines to

17   Lodi, California, in violation of federal law.          (Ex. 2 ¶¶ 50-57.)

18   Agents have yet to locate two of those three rifles.           (Outlaw Decl.

19   ¶ 13.)    Agents also have not located a firearm defendant bought in

20   Oregon from a different store on March 29, 2020, or the second

21   firearm that CW-1 bought for defendant in December 2017.            (Id.) The

22   existence of defendant’s four unaccounted for firearms that he could

23   potentially access if released on bond heightens the significant risk

24   of danger that he poses to the community.

25

26

27

28
                                             9
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 12 of 17 Page ID #:358



1          C.    June-September 2020: HUNG Stockpiles Tactical Assault
                 Equipment and Expresses Desire to Confront and Kill
2                “Antifa”

3          In another example of defendant’s increasing danger to the

4    community, he was apparently undeterred by his arrest on May 31 after

5    targeting protestors; instead, defendant accelerated his accumulation

6    of tactical assault equipment and his statements regarding his desire

7    to confront and kill “antifa.”

8          Bank and PayPal records show that while defendant bought at

9    least $8,500 worth of tactical gear and ammunition between 2018 and

10   May 2020, he bought approximately $20,000 worth of similar equipment

11   between June and August 2020.       (Id. ¶ 14.)

12         During that same period, defendant exchanged numerous text

13   messages with a group of associates regarding their efforts to

14   prepare to engage in civil disorders in response to perceived abuses

15   by government officials.      As set forth in the Complaint, in March

16   2020, defendant and his wife and other associates exchanged messages

17   asserting that health restrictions implemented in response to the

18   COVID-19 pandemic were in fact a cover for a “deep state” military

19   operation, referred to as the “#QANON storm.”          (Ex. 2 ¶¶ 55-56.)        As

20   described by the Anti-Defamation League, a national anti-hate

21   organization, QAnon is a “global, wide-reaching and remarkably

22   elaborate conspiracy theory” . . . “with marked undertones of

23   antisemitism and xenophobia.” 8

24         According to CW-1, after CW-1 moved to Los Angeles in early

25   2020, he and “the boys,” including several of the same individuals on

26
           8https://www.adl.org/qanon. The ADL also states, “While the
27   ADL does not believe that all QAnon adherents are inherently
     extremists, this is a dangerous theory that has inspired violent
28   acts.”
                                       10
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 13 of 17 Page ID #:359



1    the group text messages, would get together when defendant visited

2    Los Angeles.    (Outlaw Decl. ¶ 15.)      CW-1 said that defendant would

3    assert that health restrictions ostensibly due to COVID-19 were

4    actually a plot by the government to “control us,” that the

5    government was purposefully allowing civil unrest as a pretext to use

6    the military to take away guns and other freedoms from citizens, and

7    that they needed to be ready when things got out of hand.            (Id.)

8          Between June and September 2020, defendant and a group of

9    associates began calling themselves the “Shooters of the Nest,” 9 and

10   exchanged messages regarding obtaining firearms and related

11   equipment, training at defendant’s family’s vineyard, and confronting

12   perceived “antifa.”      (Id. ¶ 16.)    For example, on August 31, 2020,

13   defendant sent a video to the Shooters of the Nest of what appears to

14   be a protest where certain individuals are smashing car windows and

15   wrote that it was a “target rich environment . . . what do you need

16   an AR-15 for.”     (Id.)   On September 6, 2020, an associate wrote a

17   message to the group, which defendant “Liked,” showing a hunter

18   standing over a killed boar and the text, “gunna be replaced with

19   Antifa soon if they keep acting up.”        (Id.)    On September 10, 2020,

20   shortly after wildfires broke out in Oregon, defendant wrote to the

21   group, “Antifa terrorists caught setting fires,” to which an

22   associate replied, “fuckers need to be burned at stake.”            (Id.)    On

23   September 11, 2020, defendant sent photographs to the group showing

24   him outfitting a helmet with night vision goggles next to two AR-15s,

25   and an associate replied, “Antifa worst nightmare . . . can you

26   imagine Antifa rolling up in Lodi thinking its sweet and the King

27
           9Based on the context of text messages, it appears the “Nest”
28   is a reference to defendant’s house.
                                       11
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 14 of 17 Page ID #:360



1    Bernardo hunts you down.”       Defendant replied, “no fly zone where

2    things magically disappear or become grape fertilizer.”            (Id.)

3          Defendant also sent himself a message on August 22, 2020,

4    describing in vivid and dark detail what he would do if the “mob”

5    came through his neighborhood, writing, “If you come to intimidate or

6    harm me and mine, better come ready for the 7th level of hell.             You

7    won’t find me in bed, startled and frantic.          I will be death from the

8    shadows, you will never see or know I was there.          A ghost.

9    Disturbing the peace and safety of our babies in the middle of the

10   night will come at the ultimate price.         I will be operating a $10,000

11   night vision setup and a $5000 mk18 rifle behind a pile of fully

12   loaded 100 round drum mags. Come to our neighborhood and threaten our

13   babies?!?    These scum will pray for a quick death and hope we don’t

14   bring em back to our subterranean ‘interrogation’ chamber.            Where the

15   fun really begins and I make them tell me where their families live.

16   These scum are a lethal disease to the future prosperity and well

17   being of our children.      We will eradicate them accordingly.”        (Id.

18   ¶ 17.)

19   III. ARGUMENT
20         To determine whether pretrial detention is warranted, the Court

21   considers: (1) the nature and circumstances of the offense charged;

22   (2) the weight of the evidence against the person; (3) the history

23   and characteristics of the person; and (4) the nature and seriousness

24   of the danger to any person or the community that would be posed by

25   the person’s release.      See 18 U.S.C. § 3142(g).      All four factors

26   here weigh in favor of detention.

27

28
                                            12
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 15 of 17 Page ID #:361



1          As set forth above and in the criminal complaint, defendant

2    illegally obtained a stockpile of more than 30 firearms through a

3    combination of straw purchases, illegal transfers, and illegal

4    modifications, as well as over 70,000 rounds of ammunition and tens

5    of thousands of dollars of tactical assault equipment.           He carried

6    one of his illegally obtained guns while intentionally driving

7    through a crowd of protestors after seeking them out for days.             After

8    his arrest for that incident, he showed no remorse, but instead

9    accelerated his stockpiling of tactical assault equipment and his

10   expressions of desire to use his arsenal to confront and assault

11   protestors in the future.

12         The evidence of defendant’s commission of the charged firearms

13   crimes, as well as several additional potential firearms crimes, is

14   overwhelming.     The evidence is based on his own text messages, travel

15   records and location data, the seizure of firearms from his person

16   and his house, and now, the admissions of his co-conspirator and

17   straw-purchaser, CW-1.

18         In addition to the evidence of defendant’s criminal conduct and

19   violent and conspiracy theory ideology, his failure to be truthful

20   raises an additional concern about his willingness to comply with

21   terms of pretrial release.       As noted above, to carry out the charged

22   crimes, defendant directed CW-1 to lie on ATF Forms regarding the

23   firearms CW-1 was purchasing for defendant.          Then, contrary to

24   defense counsel’s false assertion that defendant was “immediately

25   responsive and cooperative” with police officers on May 31, (Mot. at

26   10), in fact defendant lied to the police, saying that he had been

27   shopping at Sephora, and that the truck and the items inside it were

28
                                            13
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 16 of 17 Page ID #:362



1    not his.    Similarly, even more recently and after being arrested

2    again (in this case), defendant falsely told the United States

3    Probation Office that he does not use illegal drugs and had only

4    tried marijuana.     In fact, at defendant’s house, agents found a bong,

5    a marijuana pipe, and multiple pill bottles filled with marijuana,

6    and CW-1 admitted that for the several years that he has known

7    defendant, defendant has used marijuana daily, regularly provided

8    marijuana to CW-1 and the rest of “the boys” during gatherings, and

9    also used cocaine and ecstasy.       (Outlaw Decl. ¶ 19.)      If defendant

10   cannot be truthful with law enforcement on recent and repeated

11   occasions, it provides little assurance to this Court that it should

12   put its trust in him to comply with the stringent conditions proposed

13   by his counsel, even if the Court could somehow assure itself that

14   defendant no longer posed a danger to the community.           Moreover,

15   defendant’s statements to his other like-minded compatriots suggest,

16   at bare minimum, a distrust in government authority that further

17   raises concerns about his willingness to comply with court orders.

18         It is not apparent whether and to what extent defendant’s

19   proposed sureties and supporters–his parents and other family

20   associates—were aware of defendant’s illegal conduct or violent

21   ideology.    To the extent defendant’s parents were unaware of his

22   conduct, his ability to conceal it from them while accumulating an

23   arsenal of illegal weapons at their vineyard and converting a portion

24   of their vineyard into a tactical training ground for the Shooters of

25   the Nest raises significant concerns about their ability to now serve

26   as effective sureties.      Similarly, defendant’s wife, who is a

27   proposed surety, exchanged messages with defendant regarding

28
                                            14
     Case 2:20-cr-00452-SVW Document 34 Filed 10/29/20 Page 17 of 17 Page ID #:363



1    assaulting protestors, was in the War Rig on May 31 encouraging

2    defendant to “train horn his ass!” while defendant drove through the

3    intersection, and lied to police about shopping at Sephora before the

4    incident.    Defendant’s wife also falsely stated to FBI Special Agents

5    after defendant’s arrest that defendant did not own any firearms.

6    (Outlaw Decl. ¶ 20.)      Thus, in addition to her potential criminal

7    liability in this case, defendant’s wife is also a percipient

8    witness.    She is not an appropriate surety in this case.

9          As Magistrate Judge Donahue found, “defendant has demonstrated

10   by his actions and statements that he presents a significant danger

11   to the public.”     (Ex. 1 at 5.)    Since Judge Donahue reached that

12   conclusion, newly obtained evidence has only reinforced it,

13   highlighting defendant’s lies to the government, and revealing the

14   broader scope of his illegal conduct, leading the government to

15   evaluate several additional felony charges.          Furthermore, due to

16   defendant’s intentional efforts to conceal his ownership of firearms

17   through straw purchases, illegal transfers, the creation of “ghost

18   guns,” and the failure to register any firearms, the government still

19   has been unable to locate at least four firearms.           Finally,

20   defendant’s (and his wife’s) lies to law enforcement and a court

21   officer only exacerbate the risk of his release.          For these reasons,

22   Judge Donahue’s conclusion that defendant’s proposed bail package

23   will not mitigate the danger he poses to the community remains

24   correct, and the Court should affirm her order.

25   IV.   CONCLUSION
26         For the foregoing reasons, this Court should affirm the decision

27   to order defendant detained pending trial.

28
                                            15
